Citation Nr: 1428276	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  13-09 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to higher initial disability ratings for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling from October 31, 2008, to June 28, 2011, and 50 percent disabling since June 29, 2011.

2.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) due to service-connected the service-connected PTSD.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.

The Veteran's PTSD claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD.  The RO assigned an initial disability rating of 50 percent, retroactively effective from October 31, 2008, the date of the Veteran's service connection claim.  The Veteran filed a Notice of Disagreement (NOD) in February 2011, appealing the initial disability rating assigned.  The RO then issued another rating decision in September 2011, continuing the 50 percent disability rating.  In November 2011, the Veteran filed another NOD.  The RO then issued a Statement of the Case (SOC) in February 2013.  In the SOC, the RO increased the PTSD disability rating to 70 percent from October 31, 2008, to June 28, 2011, and 50 percent since June 29, 2011.  The Veteran continued to appeal in a February 2013 statement, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  In March 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In April 2014, the Veteran was afforded his requested Board videoconference hearing at the local VA Community-Based Outpatient Clinic (CBOC) in Greenville, North Carolina, before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.

At his Board hearing, the Veteran stated that he is currently unemployed due to his service-connected PTSD.  As support for these statements, in a February 2014 medical opinion, the Veteran's treating VA physician found that the Veteran was permanently and totally disabled due to his PTSD.  The Board finds that this evidence raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that additional evidence was submitted after the October 2013 Supplemental SOC (SSOC).  This evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ), and no waiver from the Veteran or his representative was received.  Because the benefit sought on appeal is being allowed, a remand for AOJ consideration of this evidence is not necessary.  See 38 C.F.R. § 20.1304(c)(2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Since June 29, 2011, the Veteran's service-connected PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected PTSD is of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent schedular rating, but not higher, for PTSD have been met, for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU due to the service-connected PTSD have been met, for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Regarding the TDIU claim, in light of the favorable determination being reached in this decision, the Board finds that no further discussion of Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Regarding the PTSD issue, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for PTSD.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2013).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice letters provided in July 2009 and September 2009 before the grant of service connection for PTSD were legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2013).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in September 2013.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Furthermore, the Veteran was afforded a Board hearing in April 2014.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issue as "entitlement to an initial rating in excess of 70 percent from October 31, 2008, to June 28, 2011, and in excess of 50 percent from June 29, 2011, for post-traumatic stress disorder."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from the North Carolina Division of Veterans Affairs.  Id.  The representative asked the Veteran and his spouse questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., whether the Veteran's PTSD was manifested by worsening occupational and social impairment to warrant a higher disability rating).  Id. at 3-8.  The VLJ then summarized this element and the evidence of record for the Veteran and his representative.  Id. at 11-12.  The VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  Id. at 11-12.  In addition, the representative also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id. at 5.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony and his spouse's testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's PTSD claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2013).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is currently in receipt of a 70 percent disability rating from October 31, 2008, to June 28, 2011, and a 50 percent disability rating since June 29, 2011, under 38 C.F.R. § 4.130, DC 9411 for his service-connected PTSD.

The Board notes that psychiatric disabilities are rated pursuant to the criteria for the General Rating Formula.  38 C.F.R. § 4.130. 

Under this Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships, warrants a 70 percent disability rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent disability rating.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2013)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board notes that throughout the appeal, the Veteran's GAF scores have ranged from 38 to 65.  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers); a score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job); and, a score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a disability, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a). 

In applying the above law to the facts of this case, the Board finds it reasonable to conclude that the Veteran is entitled to a higher initial disability rating of 70 percent for his PTSD since June 29, 2011.  In this respect, the credible lay and medical evidence shows that the Veteran's symptoms of PTSD have caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, since June 29, 2011.  38 C.F.R. § 4.130, DC 9411.  There is enough evidence to show equipoise and thus resolve doubt in the Veteran's favor to grant a 70 percent schedular rating since June 29, 2011.  

Specifically, in February 2014, the Veteran's treating VA psychiatrist submitted a medical statement on letterhead from the VA Medical Center (VAMC) in Durham, North Carolina.  The VA psychiatrist opined that the Veteran is permanently and totally disabled due to his PTSD.  The opinion states that the VA psychiatrist has been the Veteran's treating psychiatrist since 2009.  The VA mental health records pertaining to her treatment of the Veteran are currently of record, and support this opinion.  While this opinion is not supported by the September 2013 VA psychiatric examination, which found that the Veteran has occupational and social impairment with reduced reliability and productivity, the February 2014 medical opinion is supported by the Veteran's GAF scores ranging from 38 to 40 during this period, indicative of the Veteran displaying some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, since June 29, 2011.

Accordingly, based on the aforementioned evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's overall disability picture is most consistent with the criteria for a 70 percent rating since June 29, 2011.  The credible lay and medical evidence demonstrates that the effects of the Veteran's service-connected PTSD symptoms are described to be of the type, frequency and severity that are consistent with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Thus, in applying the above law to the facts of the case, an initial disability rating of 70 percent for PTSD is warranted since June 29, 2011.  38 C.F.R. § 4.130, DC 9411.

The Board recognizes that the Veteran's PTSD is not manifested by all of the enumerated symptoms for the 70 percent rating since June 29, 2011.  38 C.F.R. § 4.130, DC 9411.  However, as previously stated, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442-43.  Further, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Id. at 443.  In reviewing the evidence of record, the Board finds that the evidence establishes that the effects of the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas, even though the Veteran's PTSD is not manifested by the entire list of symptoms under the rating criteria.  Particularly, the Board notes that the Veteran's GAF scores have ranged from 38 to 40 during this period, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board finds that the overall medical and lay evidence of record supports these GAF scores, and establishes that the Veteran's PTSD causes occupational and social impairment with deficiencies in areas such as work, family relations, thinking and mood.  Hence, the Board finds that the Veteran's PTSD is most appropriately rated as 70 percent disabling, since June 29, 2011.  38 C.F.R. § 4.130, DC 9411.  

The Veteran is now in receipt of a 70 percent for the entire appeal period.  A higher schedular rating of 100 percent is not warranted, however, as that rating requires evidence of total occupational and social impairment.  Specifically, the Board notes that the February 2014 VA treating psychiatrist found that the Veteran was permanently and totally disabled due to his PTSD; however, the assignment of a 100 percent schedular rating for the service-connected PTSD requires both total occupational impairment and total social impairment.  Here, total social impairment is not demonstrated by the record.  All of the VA examiners and the treating VA physicians found that the Veteran had social impairment, but did not find that the Veteran had total social impairment, which is required for the 100 percent rating.  For instance, at the September 2013 VA examination, the VA examiner found that the Veteran had difficulty in adapting to stressful circumstances, but specifically found that the Veteran did not have an inability to establish and maintain effective relationships.  At the July 2011 VA examination and at his April 2014 Board hearing, the Veteran reported that he was married, and had been for almost fifty years.  The July 2011 VA examiner specifically found that the Veteran was able to establish and maintain effective work and social relationships.  At the July 2010 VA examination, the Veteran described having good and positive relationships with his parents, siblings, and children.  Total social impairment was also not demonstrated in the VA treatment records.  

In making this assessment, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran and his wife are competent to give evidence about what they observe or experience.  For example, they are competent to report that the Veteran experiences certain symptoms, such as hallucinations and depression, and they are credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Their competent and credible beliefs that the Veteran's disability is worse, do assist to support the assignment of a 70 percent rating, but do not assist to support a higher 100 percent schedular rating, because they are outweighed by the competent and credible VA medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The physicians have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the mental status evaluation findings, which do not demonstrate the total social impairment that is also required for the 100 percent schedular rating.

Furthermore, the Veteran has not displayed the following suggested, enumerated symptoms for the 100 percent rating:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Thus, these examples are not present to support a 100 percent schedular rating for total occupational and social impairment.  38 C.F.R. § 4.130, DC 9411.

The Board has also considered the GAF scores assigned throughout the appeal period.  His GAF scores have been indicative of mild to major impairment of social and occupational functioning, which is more consistent with the criteria for a 70 percent rating under DC 9411 and which speak to his occupational functioning primarily.  Id.

As instructed in Mauerhan, the Board must consider the totality of the Veteran's symptomatology and circumstances when adjudicating the appropriate schedular rating under DC 9411.  In the opinion of the Board, the Veteran has not demonstrated the type of severity, frequency and duration of PTSD symptomatology, which would support a 100 percent schedular rating premised on "total" occupational and social impairment.  Id.

In summary, the Board finds that the criteria for a 70 percent initial schedular rating for the service-connected PTSD, but no higher, have been met, throughout the entire appeal period.  Id.  Significantly, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.

In sum, the schedular criteria for an initial disability rating of 70 percent, but no higher, for the Veteran's service-connected PTSD, have been met, throughout the entire appeal period.  Thus, an initial 70 percent schedular rating, but no higher, is assigned, effective June 29, 2011.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability rating for his service-connected PTSD inadequate.  This disability was evaluated under 38 C.F.R. § 4.130, DC 9411.  The Board finds that these criteria specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's disability is primarily manifested by occupational and social impairment.  These symptoms are specifically contemplated by the scheduler criteria under DC 9411.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by his current disability rating.  The criteria for a 70 percent schedular rating for the Veteran's service-connected PTSD more than reasonably describe the Veteran's disability level and symptomatology.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. §§ 4.71a, 4.124a, DCs 5276, 8522. 

III.  TDIU Claim

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither her nonservice-connected disabilities nor her advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.   

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disabilities do not prevent her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the veteran's service-connected disabilities have on her ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2013). 

In this case, the Veteran is currently service-connected for only one disability - PTSD, currently rated as 70 percent.  Based on the Board's grant of a higher rating of 70 percent for the service-connected PTSD in this decision, the Veteran now meets the percentage requirements for consideration of a total evaluation under 38 C.F.R. § 4.16(a) throughout the entire appeal period.  The Board must now consider whether the competent evidence otherwise demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.

Initially, the Board notes that the Veteran is currently unemployed.  At his Board hearing, the Veteran testified that he was currently unemployed and unable to work due to his service-connected PTSD.  See Board hearing transcript, page 6.  The Veteran was previously employed as a salesman in the pharmaceutical industry for 28 years before his unemployment.

The medical evidence supports the Veteran's contentions.  Specifically, there is enough evidence in the record to show equipoise, by balancing the favorable and unfavorable evidence, and thus find in favor of the Veteran.  On the one hand, the February 2010 VA psychiatric examination shows that the Veteran was employed for 28 years in the pharmaceutical industry and had a good relationship with his co-workers and supervisors, per the Veteran's own account.  On the other hand, in a February 2014 medical opinion, the Veteran's treating VA psychiatrist opined that the Veteran is permanently and totally disabled due to his PTSD.  The opinion states that the VA psychiatrist has been the Veteran's treating psychiatrist since 2009.  The VA mental health records pertaining to her treatment of the Veteran are currently of record, and support the opinion.  This opinion is also supported by the July 2010, July 2011, and September 2013 VA psychiatric examinations, which all found that the Veteran has occupational impairment due to his service-connected PTSD.  Furthermore, the February 2014 medical opinion is supported by the Veteran's GAF scores that have primarily ranged from 38 to 40, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Based on the aforementioned evidence, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD symptoms prevent him from securing or following "substantially gainful employment."  Thus, the TDIU claim must be found in favor of the Veteran. See, e.g., Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Lastly, there is matter of the Veteran's non-service connected inoperable kidney cancer, and whether this disease is a factor affecting the Veteran's unemployability.  In this context, the Board observes that the focus of a TDIU rating should not be on the Veteran's unemployment and the reasons why he is unemployed; rather, the focus must be on whether his service-connected PTSD renders him unable to secure or follow substantially gainful employment.  The latter has been addressed in the February 2014 medical statement prepared by the Veteran's VA treating psychiatrist, which speaks solely to the service-connected PTSD.  There are no contrary medical opinions of record.  Thus, the Board finds there is enough evidence in the record to show equipoise, by balancing the favorable and unfavorable evidence, and thus find in favor of the Veteran.

Accordingly, reasonable doubt is resolved in favor of the Veteran.  The Board finds that the Veteran's service-connected PTSD precludes him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences.  Thus, entitlement to TDIU due to the service-connected PTSD is warranted.








	(CONTINUED ON NEXT PAGE)


ORDER

Subject to the statutory and regulatory provisions governing the payment of monetary benefits, entitlement to an initial schedular rating of 70 percent, but not higher, for PTSD is granted, throughout the entire appeal period.

Subject to the statutory and regulatory provisions governing the payment of monetary benefits, entitlement to a TDIU due to the service-connected PTSD is granted, throughout the entire appeal period.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


